Citation Nr: 0311296	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  01-02 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for small fiber 
neuropathy of the feet.

2.  Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from April 1982 to June 
1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The issue of entitlement to service connection for 
dysthymia will be addressed in the REMAND section of this 
decision.

The Board originally reviewed the issue of entitlement to 
service connection for small fiber neuropathy of the feet in 
October 2002 and undertook additional development pursuant to 
the development authority granted in 67 Fed. Reg. 3099 (Jan. 
23, 2002) and codified at 38 C.F.R. Section 19.9.  Although a 
portion of this development authority was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the Board finds that the 
newly obtained evidence is sufficient upon which to grant the 
veteran's claim and, as such, he will not be prejudiced by 
the Board's issuance of a fully favorable decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served in the United States Navy as a mess 
management specialist.  In this capacity, the veteran 
experienced water exposure to his feet on a regular basis.

3.  The veteran currently has small fiber neuropathy 
affecting his feet as a result of the water exposure 
experienced during his period of active service.

CONCLUSION OF LAW

Small fiber neuropathy of the feet was incurred as a 
consequence of active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

The Board has carefully considered the provisions of the VCAA 
and the valid implementing regulations in light of the record 
on appeal and for the reasons expressed immediately below 
finds that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in a letter dated in February 2001, and the veteran 
responded in March 2001 by advising the RO that he did not 
have any additional evidence to submit and/or identify for VA 
to obtain on his behalf.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of the 
parties in obtaining evidence.  The veteran's March 2001 
submission reflects his continued desire to pursue his claims 
based on the record evidence.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran was entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from February 2001 in which to respond 
before VA could proceed under the new judicial precedent.  
Because this time limit expired in February 2002, the Board 
finds that the appropriate notice time limits have passed and 
this requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
physical examination.  It appears that all known and 
available medical records relevant to the issue addressed 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claim.  The veteran testified before an RO 
hearing officer in June 2001 and has actively participated in 
the development of his claims on appeal.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  


Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  Additionally, 
it is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The evidence of record shows that the veteran served in the 
United States Navy for approximately four years as a mess 
management specialist.  Although his service medical records 
do not reflect complaints associated with water exposure to 
the feet, the Board acknowledges that the duties of a mess 
management specialist, or as the veteran has described 
himself, a cook, include exposure to water on the feet on a 
regular basis.  Upon the veteran's discharge from service, 
he did not have any complaints associated with pain and/or 
numbness in the feet.

Post-service treatment records show that the veteran 
presented in 1999 with complaints of pain, tingling and 
burning in his feet for over one year.  He was diagnosed as 
having small fiber neuropathy of the feet and has continued 
treatment at a VA medical center since that time.  The 
veteran's treating VA neurologist reported in April 2001 
that the veteran's small fiber neuropathy of the feet was 
related to his period of active service.

In February 2003, the veteran underwent VA examination.  His 
VA treating neurologist performed the examination and 
reported that he had thoroughly reviewed the veteran's 
claims folder and was very familiar with the veteran's 
neurological disability.  The examiner related a history of 
symptoms consistent with water exposure, diagnosed small 
fiber neuropathy affecting C fibers, and opined that the 
veteran's neuropathy of the feet was completely and totally 
a result of his period of active service.

Given the evidence as outlined above, the Board finds that 
even though the veteran's service medical records are void 
of any complaints associated with water exposure and/or foot 
problems, the current medical evidence is overwhelmingly in 
the veteran's favor.  As such, all reasonable doubt must be 
resolved in the veteran's favor in determining that his 
current disability is a result of water exposure during 
service.  Accordingly, service connection for small fiber 
neuropathy of the feet is granted.


ORDER

Service connection for small fiber neuropathy of the feet is 
granted subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the VCAA, a law which substantially modified 
the circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
Regulations implementing the VCAA were enacted effective 
February 22, 2002, and under those regulations, the Board has 
been conducting evidentiary development of appealed cases 
directly as opposed to remanding all cases requiring 
additional development to the ROs.  See 38 C.F.R. § 
19.9(a)(2) (2002).  

In this case, consistent with the new regulations, the Board 
determined that additional evidentiary development was needed 
before final appellate consideration could be accomplished.  
As such, in October 2002, the Board made arrangements for the 
veteran to undergo several VA examinations.  Psychiatric 
examination was accomplished in January 2003, and the 
examination report was associated with the veteran's claims 
folder.  

On May 1, 2003, the Federal Circuit invalidated 38 C.F.R. 
Section 19(a)(2).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. Section 19.9(a)(2) was invalid because, 
in conjunction with the amended regulation codified at 38 
C.F.R. Section 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver of that 
review.  As a consequence, the Federal Circuit found that 
appellants were not being afforded their "one review on 
appeal to the Secretary."  Thus, in light of this new 
judicial precedent, the Board is required to remand the 
veteran's claim of entitlement to service connection for 
dysthymia to the RO to ensure that the claim here on appeal 
is accorded initial consideration of the newly developed 
evidence by the agency of original jurisdiction.  The RO must 
also ensure that all development needed for final 
adjudication of the claim remaining on appeal has been 
appropriately conducted and that all duty to notify and duty 
to assist requirements under the VCAA have been met.  If the 
benefits on appeal still cannot be granted, the RO should 
issue a supplemental statement of the case reflecting its 
review of all evidence received since the issuance of the 
statement of the case and any previously issued supplemental 
statements of the case.

Finally, it is important to note at this juncture that 
because the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran for the Board to issue a decision 
on this issue at this time.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, this matter is REMANDED for the following action:

1.	The RO should review the veteran's 
claims folder and ensure that all duty 
to notify and duty to assist 
requirements of the VCAA have been met 
with respect to his claim of entitlement 
to service connection for dysthymia.  
All newly developed evidence should be 
considered in conjunction with all other 
evidence of record in adjudicating the 
claim remaining on appeal, including the 
grant of service connection for small 
fiber neuropathy of the feet.
2.	If, following a complete review of the 
record evidence, the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the claim, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                     
______________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



